Case 4:18-cv-00298-CVE-JFJ Document 166-11 Filed in USDC ND/OK on 04/09/20 Page 1 of 4




                                                                   Exhibit "K"
Case 4:18-cv-00298-CVE-JFJ Document 166-11 Filed in USDC ND/OK on 04/09/20 Page 2 of 4
Case 4:18-cv-00298-CVE-JFJ Document 166-11 Filed in USDC ND/OK on 04/09/20 Page 3 of 4




    From: Lollman, Jason [mailto:Jason.Lollman@oscn.net]
    Sent: Sunday, April 5, 2020 1:52 PM
    To: Erik Grayless <egrayless@tulsacounty.org>; Kevin Keller <kkeller@tulsacounty.org>
    Subject: Bond reduction requests

    Erik,

    Per our conversation on Friday, I am emailing you the list of bond reduction requests I intend to
    make on Tuesday’s docket. This is the same list I am forwarding to judge Miller.

    I understand you will probably be objecting to most of not all of these requests. I would ask you
    to look at Keenan Anderson though. It appears he is being held on a count of KCSP that wasn’t
    filed. That would probably be an easy $3,000 reduction that we could agree to.

    Anyway, let me know what you think. I have added Kevin Keller to this email as you requested.

    Thanks!




                                         Exhibit A
Case 4:18-cv-00298-CVE-JFJ Document 166-11 Filed in USDC ND/OK on 04/09/20 Page 4 of 4




                                                                                         Defendant's Name    Case No.                Charges                Bond·Request              · Reason                      Docket
                                                                                         Greg Lamont Dumas   CF-2020-1188            Maiming                $20,000 » $10,000         Change of condition--COVID    A
                                                                                         Keenan Anderson     CF-2020-1277            Poss. Of F/A AFCF      $3,000 reduction          COVID; KCSP count not filed   B
                                                                                         Antyon Custard      CF-2019-5179            Murder 1               50% reduction             Change of condition--COVID    B
                                                                                         Alan Hunter         CF-2020-1518            PSV; Forged Inst.      $7,500 » $2,000 or PR     Change of condition--COVID    B
                                                                                         Brianna Walker      YO-2020-15              Robbery 1              $50,000 » $15,000 or PR   Change of condition--COVID    B
                                                                                         Gerran Childress    CF-20-586; CF-20-1209   Burg3; Remove Mon      Agg bond of $10,000       Change of condition--COVID    C
                                                                                         Tamara Crook        CF-2020-1263            Conjoint Rob; ABPO     $124,000 > $50,000        Change of condition--COVID    C
                                                                                         Derrick McBee       CF-2020-1280            A&B-ST; Lare of Auto   $7,000 » $3,500           Change of condition--COVID    C
                                                                                         Devan Whitehead     CF-2020-1275            Eluding; Poss F/A      $16,000 » $7,500          Change of condition--COVID    C
